Exhibit 10.58

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

            First Amendment to Purchase and Sale Contract (this “Amendment”) is
made as of April 29, 2009, between CONCAP VILLAGE GREEN ASSOCIATES, LTD.
(“Seller”) and PMF ENTERPRISES CF INC. (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of March 20, 2009 (the “Agreement”) with respect to the sale
of certain property known as Village Green Apartments and located in Seminole
County, Florida, as described in the Agreement; and

            WHEREAS, Seller and Purchaser desire to amend the Agreement on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Loan Assumption Approval Period.  The Loan Assumption Approval Period,
set forth in Section 4.5.9 of the Agreement, is hereby extended to May 27, 2009.

3.      Closing Date.  Section 5.1 of the Agreement shall be deleted and
replaced as follows:  “The Closing shall occur on June 15, 2009 (as the same may
be extended as hereinafter provided, the "Closing Date").  The Closing shall
occur at the time set forth in Section 2.2.4through an escrow with Escrow Agent,
whereby Seller, Purchaser and their attorneys need not be physically present at
the Closing and may deliver documents by overnight air courier or other means. 
Notwithstanding the foregoing to the contrary, Seller shall have the option, by
delivering written notice to Purchaser, to extend the Closing Date to a date
following the then scheduled Closing Date in order to finalize the drafting with
Lender and Lender's counsel of all documents necessary or desirable to
accomplish the Loan Assumption and Release.”

4.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CONCAP VILLAGE GREEN ASSOCIATES, LTD., a Texas limited partnership

 

By:  CCP/III VILLAGE GREEN GP, INC., a South Carolina corporation, its general
partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

Purchaser:

PMF ENTERPRISES CF, INC.,
a Florida corporation

By:  /s/Jerry Weston

Name:  Jerry Weston
Title:  President

 

 